Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered August 1,1979, convicting him of criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with *849defendant’s assigned counsel that there are no meritorious issues on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.